DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 07/19/2022, 08/13/2021, 05/04/2021 and 02/12/202 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Regarding claim 1, line 4 recites “a short message”.  It should be corrected as - - the short message - -.  
Regarding claim 10, line 7 recites “a short message”.  It should be corrected as - - the short message - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 10, 12, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallur (U.S. 10511998).
For claim 1, Vallur discloses a method for validating a short message delivery status report, the method comprising: 
at a first network node: receiving a short message delivery status report appearing to be associated with a short message delivery to a mobile subscriber (at least Col. 3, lines 59-66.   The SMS router 115 receives one or more SMS messages 140 and routes the SMS messages 145 to the designated subscriber handset 135 in the destination network 125 using the SMSC 130. The anomaly detection processor 120 receives the SMS delivery reports 160 from the SMSC 130 and analyzes the SMS delivery reports 160 to distinguish false SMS delivery reports from genuine SMS delivery reports.); 
determining, using a data store containing information about short message delivery attempts, whether the short message delivery status report is valid or invalid, wherein the information about the short message delivery attempts indicates a validation time period for receiving a valid short message delivery status report (at least col. 4, line 27-35 and col. 5, lines 26-52.   Any SMS delivery report that arrives after an unusually long time, subsequent to the SMS message submission, or that arrives at a predictable frequency, is a suspected false SMS delivery report.); and 
performing a processing action based on the determination (at least col. 4, line 27-35 and col. 5, lines 26-52. A false SMS delivery report will likely violate one or more of the rules listed above. When an SMS delivery report received at the anomaly detection processor 120 violates one or more of the rules of a genuine SMS delivery report, an anomaly has been detected in the SMS delivery report and the SMS delivery report is flagged as a false SMS delivery report.) 
For claim 3, Vallur discloses the method of claim 1 wherein determining that the short message delivery status report is valid includes determining that the short message delivery status report was received during the validation time period, and wherein the processing action includes processing the short message delivery status report or sending or forwarding the short message delivery status report to a home location register or a home subscriber server (at least col. 4, line 27-35 and col. 5, lines 26-52. A false SMS delivery report will likely violate one or more of the rules listed above. When an SMS delivery report received at the anomaly detection processor 120 violates one or more of the rules of a genuine SMS delivery report, an anomaly has been detected in the SMS delivery report and the SMS delivery report is flagged as a false SMS delivery report.)
For claim 9, Vallur discloses the method of claim 1 wherein the first network node includes a Diameter node, a Diameter routing agent, a Diameter signaling router, a short message service (SMS) firewall, a gateway, a signaling router, a signal transfer point (STP), a virtual STP, a home location register (HLR), or a home subscriber server (HSS) (at least col. 2, lines 51-67.   The system for detecting false Short Messaging System (SMS) delivery reports is provided which includes an SMS router for receiving a plurality of SMS messages from a network operator partner, for delivering the plurality of SMS messages to a destination network, wherein the plurality of SMS messages are destined for a subscriber of the destination network.)
For claims 10 and 19, the claims have features similar to claim 1.  Therefore, the claims are also rejected for the same reasons in claim 1.
For claims 12 and 18, the claims have features similar to claims 3 and 9.  Therefore, the claims are also rejected for the same reasons in claims 3 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vallur (U.S. 10511998) in view of Yi et al. (U.S. 20150119092)
For claim 4, Vallur discloses the method of claim 1 wherein determining that the short message delivery status report is invalid includes determining that the short message delivery status report was received after the validation time period expired or determining that the data store lacks information about a short message delivery attempt to the mobile subscriber(at least col. 4, line 27-35 and col. 5, lines 26-52. A false SMS delivery report will likely violate one or more of the rules listed above. When an SMS delivery report received at the anomaly detection processor 120 violates one or more of the rules of a genuine SMS delivery report, an anomaly has been detected in the SMS delivery report and the SMS delivery report is flagged as a false SMS delivery report.)  However, Vallur does not disclose the processing action includes discarding the short message delivery status report, notifying a user or management entity, or preventing the short message delivery status report from being sent to a home location register or a home subscriber server.
	In the same field of endeavor, Yi et al. disclose the processing action includes discarding the short message delivery status report, notifying a user or management entity, or preventing the short message delivery status report from being sent to a home location register or a home subscriber server (at least [0019].   When the delivery report includes trigger message deleting indication information, resending, by the MTC-IWF, the trigger message, where the trigger message deleting indication information is used to indicate that the SMS-SC deletes the trigger message after failing to send the trigger message.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Vallur as taught by Yi et al. for purpose of avoiding an unnecessary signaling overhead, and wasting network resources. 
For claim 13, the claims have features similar to claim 4.  Therefore, the claim is also rejected for the same reasons in claim 4.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vallur (U.S. 10511998) in view of De Boer et al. (U.S. 20170366499)
For claim 8, Vallur discloses the method of claim 1, wherein the short message delivery status report includes a MAP-REPORT-SM-DELIVERY-STATUS message or a Report-SM-Delivery-Status-Request (RDR) message and includes a Mobile-Station-Not-Reachable-Flag (MSNRF) or message waiting indication (MWI) data.
	In the same field of endeavor, De Boer et al. disclose wherein the short message delivery status report includes a MAP-REPORT-SM-DELIVERY-STATUS message or a Report-SM-Delivery-Status-Request (RDR) message and includes a Mobile-Station-Not-Reachable-Flag (MSNRF) or message waiting indication (MWI) data (at least [0047].  The SMSC will also add itself to the Message Waiting Data (MWD) list in the HLR for the VoLTE user's MSISDN using the MAP-REPORT-SM-DELIVERY-STATUS.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Vallur as taught by De Boer et al. for purpose of notifying a device. 
For claim 17, the claims have features similar to claim 8.  Therefore, the claim is also rejected for the same reasons in claim 8.
Allowable Subject Matter
Claims 2, 5-7, 11, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/24/2022